Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “more sharp tops”.  It is unclear what the tops are sharper than.  Clarification is required. 
Claims dependent thereon are rejected for the same reason.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Harvey et al. (US 2017/0184053).
Regarding claim 1, a turbomachine (Figure 1) for an aircraft (Intended use.  The prior art is silent on its application, but a gas turbine engine is inherently capable of use “for an aircraft”), the turbomachine comprising: 
a general axis (11) about which rotating parts of the turbomachine rotate, the rotating parts including blades of a front fan (13); 
an annular airflow dividing wall (40) for an air flow (air flowing through intake 12), the annular airflow dividing wall having a leading edge and arranged downstream of the front fan (Figure 1 shows the forwardmost end of dividing wall 40, i.e. leading edge, downstream of the fan 13.  Note air flows left to right in figure 1), the annular airflow dividing wall separating the air flow into a primary flow (flow radially inward of 40) and a secondary flows (flow through bypass duct 22 radially outward of 40); 
first guide vanes (300) for guiding the primary flow in the turbomachine, each first guide vane having a leading edge (left edge facing the airflow in figure 1);  
second guide vanes (see annotated figure 1) for guiding the secondary flow in the turbomachine, each second guide vane having a leading edge (left edge facing the airflow in figure 1), the first guide vanes for guiding the primary flow and the second guide vanes guiding 
a serrated leading edge profile (Figure 9 shows 400 has a serrated profile along leading edge 410 and paragraph 83 describes the profile as “serrated”) including a succession of teeth and depressions (figure 9 shows teeth extending to the left and the depressions between the teeth), and such that, along the leading edge, from a first location (see annotated figure 9) to a second location (see annotated figure 9), the teeth of the serrated leading edge profile are individually inclined towards the second location (each of the teeth extend to, i.e. are inclined towards, the second location as shown in figure 9), wherein: 
c) about said general axis, at least some of said depressions of the serrated leading edge profile are angularly offset with respect to the angular position of the first guide vanes (Figure 9 and 11 show the serrated leading edge extends between the first guide vanes, i.e. angularly offset from the angular position of the first guide vanes), so that said at least some of the depressions are angularly interposed between two circumferentially successive first guide vanes (Figures 9 and 11 show the depressions in 415 between two circumferentially successive first guide vanes 300).  

    PNG
    media_image1.png
    580
    836
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    441
    395
    media_image2.png
    Greyscale

Regarding claim 2, wherein the teeth and depressions of the serrated leading edge profile are individually wavy in shape (the profile of leading edge 410 is described as a waved shape 415), with rounded or more sharp tops (Figure 9 shows the teeth as rounded).  
Regarding claim 3, wherein the teeth and depressions of the serrated leading edge profile individually have a shape with locally rectilinear side walls (each of the teeth and depressions have locally straight sidewalls as shown in annotated figure 9).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (US 2017/0184053) in view of Stoffer (US Patent 3,403,893).
Regarding claim 4, Harvey discloses wherein the wavy shape is periodic (Figure 9 shows the wavy shape recurs at regular intervals, i.e. is periodic).
Harvey is silent on the wavy shape having, in at least some of the periods, teeth which are different from one another and/or depressions which are different from one another.  

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harvey’s invention to include the wavy (when included in the system of Harvey in view of Stoffer, the serrated leading edge is wavy as taught by Harvey) shape having, in at least some of the periods, teeth which are different from one another and/or depressions which are different from one another in order to prevent or minimize erosion from rain particles and the like passing into the engine as suggested and taught by Stoffer in col. 4, ll. 7-12.
Regarding claim 6, Harvey teaches the invention as claimed and described above, including at least one turbomachine according to claim 1 (see rejection of claim 1 above), but does not explicitly disclose an aircraft.
Stoffer teaches an aircraft (col. 1, ll. 27-28 describes the gas turbine engine, i.e. turbomachine on an aircraft).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harvey’s invention to include an aircraft comprising at least one turbomachine according to claim 1 (when incorporated into the invention of Harvey, the gas turbine engine of Harvey provides power to the aircraft of Stoffer) in order to provide propulsion to the aircraft as suggested and taught by Stoffer in col. 1, ll. 27.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.